Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bill Daley on 11/9/2021.

The application has been amended as follows: 
Claims 1, 5, 10, 14, and 18 are amended.
Claim 1 (Amended) A method, comprising: receiving a first input to the device having at least first and second displays, wherein the device is in a portrait dual display orientation with the first and second displays visible by a user; executing a gallery function comprising a grid of selectable thumbnails associated with pictures and videos; 
displaying the gallery function a grid of two or more selectable albums across at least one of the first and
second displays, wherein each selectable album is associated with a plurality of videos, wherein the grid of two or more selectable albums comprises a plurality of rows and a plurality of columns, and wherein each selectable album is associated with one row and one column; receiving a selection of one of the two or more selectable albums; 
in response to the selection of one or the two or more selectable albums, displaying a second grid of two or more thumbnail images across at least one or the first and second displays, wherein each thumbnail image in the second grid represents a video associated with the selected album; 
receiving a selection of a video in the second grid; 
in response to the selection of the video, executing a video player of the gallery function; 
displaying a video with the video player in a first window across at least a portion of the first display, wherein the first window comprises a first and second portion which both display the video;

receiving a second input indicating a movement of the first window displaying the video from the first display to at least a portion of the second display; 
moving, based on the received second input, the first window to at least a portion of the second display, wherein during the moving of the first window, [[the first window comprises a]] the first portion of the first window is displayed on the first display and [[the]] a second portion of the first window is displayed on the second display, and wherein the first portion of the first window continues to display the video while the second portion of the first window  does not display the video and the video is replaced in the second portion of the first window with an icon indicating movement of the first window; and 
during the moving of the first window, decreasing the size of the first portion of the first window on the first display by a first amount while increasing the size of the second portion of the first window on the second display by the first amount, [[and]] moving the icon in conjunction with the second input, and continuing to not display the video in the second portion of the first window [[while decreasing the size of the first portion of the first window on the first display]]

5. (Amended) The method of claim 4, wherein the second input is a drag of a user’s finger in the first display and the first window moves onto the second display in conjunction with the second input such that the moving of the first window onto the second display appears to be controlled by a user’s finger.

10. (Amended) A device, comprising:
a first display associated with a first gesture capture region;
a second display associated with a second gesture capture region;
a memory; and
a processor in communication with the memory, the first and second displays, and the first and second gesture capture regions, the processor programed to:
receive a first input to the device;
execute a gallery function;
display the gallery function a grid of two or more selectable albums in at least a portion of each of the first display and the second display, wherein each selectable album is associated with a plurality of videos, wherein the grid of two or more selectable albums comprises a plurality of rows and a plurality of columns, and wherein each selectable album is associated with one row and one column;
receive a selection of one of the two or more selectable albums;
in response to the selection of one or the two or more selectable albums, display a second grid of two or more thumbnail images across at least one or the first and second displays, wherein each thumbnail image in the second grid represents a video associated with the selected album;
receive a selection of a video in the second grid: 
in response to the selection of the video, execute a video player of the gallery function; 
display a video with the video player in a first window across at least a portion of the first display wherein the first window comprises a first and second portion which both display the video; 
display a second window or desktop on the second display; 
receive a second input indicating a movement of the first window displaying the video from the first display to at least a portion of the second; .
move, based on the received second input, the first window to at least a portion of the second display, wherein during the moving of the first window, [[the first window comprises a]] the first portion of the first window is displayed on the first display and [[the]] a second portion of the first window is displayed on the second display, and wherein the first portion of the first window continues to display the video while the second portion of the first window does not display the video and the video is replaced in the second portion of the first window with an icon indicating movement of the first window; and 
during the moving of the first window, decrease the size of the first portion of the first window on the first display by a first amount while increase the size of the second portion of the first window on the second display by the first amount, [[and]] move the icon in conjunction with the second input and continuing to not display the video in the second portion of the first window [[while decreasing the size of the first portion of the first window on the first display]].

14. (Amended) A non-transitory, computer-readable medium comprising a set of instructions stored therein which, when executed by a processor, causes the processor to: 
receive a first input to a device having at least first and second displays, wherein the device is in a portrait dual display orientation with the first and second displays visible by a user; 
execute a gallery function comprising a grid of selectable thumbnails associated with pictures and videos; 
display the gallery function a grid of two or more selectable albums across at least one of the first and second displays, wherein each selectable album is associated with a plurality of videos, wherein the grid of two or more selectable albums comprises a plurality of rows and a plurality of columns, and wherein each selectable album is associated with one row and one column; receive a selection of one of the two or more selectable albums; in response to the selection of one or the two or more selectable albums, display a second grid of two or more thumbnail images across at least one or the first and second displays, wherein each thumbnail image in the second grid represents a video associated with the selected albu; 
receive a selection of a video in the gallery function second grid; 
in response to the selection of the video, execute a video player of the gallery function; 
display a video with the video player in a first window across at least a portion of the first display wherein the first window comprises a first and second portion which both display the video; 
display a second window or desktop on the second display; 
receive a second input indicating a movement of the first window displaying the video from the first display to at least a portion of the second; .
move, based on the received second input, the first window to at least a portion of the second display, wherein during the moving of the first window, [[the first window comprises a]] the first portion of the first window is displayed on the first display and [[the]] a second portion of the first window is displayed on the second display, and wherein the first portion of the first window continues to display the video while the second portion of the first window does not display the video and the video is replaced in the second portion of the first window with an icon indicating movement of the first window; and 
during the moving of the first window, decrease the size of the first portion of the first window on the first display by a first amount while increase the size of the second portion of the first window on the second display by the first amount, [[and]] move the icon in conjunction with the second input and continuing to not display the video in the second portion of the first window [[while decreasing the size of the first portion of the first window on the first display]].

18. (Amended) The non-transitory, computer-readable medium of claim 17, wherein the second input is a drag of a user’s finger in the first display and the first window moves onto the second display by a user’s finger.

Allowable Subject Matter

Claims 1, 3-10, 13, 14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose, nor teach, nor suggest, a method containing the following steps.
displaying a video with the video player in a first window across at least a portion of the first display, wherein the first window comprises a first and second portion which both display the video;
 displaying a second window or desktop on the second display; 
receiving a second input indicating a movement of the first window displaying the video from the first display to at least a portion of the second display; 
moving, based on the received second input, the first window to at least a portion of the second display, wherein during the moving of the first window, [[the first window comprises a]] the first portion of the first window is displayed on the first display and [[the]] a second portion of the first window is displayed on the second display, and wherein the first portion of the first window continues to display the video while the second portion of the first window  does not display the video and the video is replaced in the second portion of the first window with an icon indicating movement of the first window; and 
during the moving of the first window, decreasing the size of the first portion of the first window on the first display by a first amount while increasing the size of the second portion of the first window on the second display by the first amount, [[and]] moving the icon in conjunction with the second input, and continuing to not display the video in the second portion of the first window [[while decreasing the size of the first portion of the first window on the first display]]

These features advantageously provide a dual screen video window moving method that saves processing resources by buffering part of a moving image while continuing to display the moving image on the remaining window of one display.  Further, an icon representing video progress is displayed on the screen the moving image window is moving into.  This provides for a unique and convenient user experience while managing processing resources effectively.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161. The examiner can normally be reached Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625